Appellant makes the single point in his motion and argument in support thereof that the evidence was insufficient to support the verdict.
This court has often said that the jury are not compelled to accept as true any statements made by the accused, he manifestly being interested in the outcome of the case, and being affected by that most potent influence, viz., self-interest, *Page 463 
in making his statements. One of the substantial arguments in favor of the retention of the jury system is that men who are just ordinary citizens, of like passions of the accused and supposed to review the weight of his testimony fairly and impartially, are thus called on to pass both on the weight of the testimony and the credibility of the witnesses. This jury may have believed it incredible that the accused would have the quantity of mash and paraphernalia found in his possession, for the sole purpose of making whiskey for the personal use of the accused. They are not in any wise bound to accept his claim that he was making whiskey for medicine. Several witnesses testified that they examined the coil, barrels, still, etc., found in his possession, and that it was equipment by the use of which intoxicating liquor could be made. Where there is testimony direct and positive in the record such as appears here, we are not at liberty to set aside the verdict based thereon, on the ground that it has no sufficient support.
The motion for rehearing will be overruled.
Overruled.